Citation Nr: 1416735	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-27 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1982. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Acting Veteran's Law Judge at a Travel Board hearing in October 2010.  A transcript of this proceeding has been associated with the claims file.

In a February 2011 decision, the Board reopened the issues on appeal and remanded them for further development and consideration on the merits. 

The Veteran has submitted additional evidence to the Board that has not been considered by the RO.  However, in a September 2011 statement, the Veteran waived RO consideration of any further evidence submitted.  Moreover, in an April 2012 brief, the Veteran's representative also waived RO consideration of the additional evidence.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board observes that at the Board hearing, the Veteran raised the issue of entitlement to service connection for vertigo secondary to his bilateral hearing loss and tinnitus.  Moreover, throughout the course of the appeal, the Veteran has claimed a total disability rating due to individual unemployability (TDIU) due to his hearing loss.  The RO previously denied the issue of a TDIU in a June 2010 rating decision, which was not appealed and, thus, became final.  Importantly, at that time, the Veteran had not been awarded service connection for any disabilities.  As the RO has not adjudicated these matters, they are not properly before the Board.  Nevertheless, in light of the award of service connection herein, they are referred back to the RO for appropriate action. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, bilateral hearing loss is etiologically related to noise exposure during the Veteran's active duty service.

2.  Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to noise exposure during the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A.   §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In statements of record at his Board hearing, the Veteran has asserted that his hearing loss is due to exposure to acoustic trauma from cannons, artillery and weapons fire.  He testified that he began experiencing symptoms of hearing loss and tinnitus in service that have continued to the present.  He has also claimed that he was not exposed to loud noise following service and was required to wear hearing protection.  

The Veteran's service personnel record showed that his military occupational specialty in the United States Army was cannon crewman.  Further, in support of his claim, the Veteran submitted a statement from a retired Army major that indicated that the Veteran was assigned to the Headquarters Battery 2nd/28th Field Artillery Battalion of which he was the commander.  He confirmed that the Veteran was exposed to acoustic trauma in service as he was his driver and they had to go to all three firing batteries to solve problems.  He also indicated that he had suffered from hearing loss due to these duties for which he had been awarded service connection.

The Veteran also submitted a statement from his wife.  She indicated that she noticed the Veteran's hearing problems when she first met him 1982, but he did not want to address the problem.  

The Veteran's service treatment records have been thoroughly reviewed.  The Veteran's enlistment examination in July 1978 showed that the Veteran's ears were clinically evaluated as normal.  No hearing abnormality was noted by the examiner and there was no indication of any complaints of hearing loss by the Veteran.  A hearing test showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
20
5
5
25
20
Left
15
5
15
20
20

The following year in January 1979, another hearing test showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
25
10
5
10
5
Left
20
10
5
5
5

He also underwent another hearing test in January 1980 that showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
5
0
10
10
5
Left
5
0
10
5
5

A statement in the record dated in June 1982 shows that the Veteran chose to not undergo a separation medical examination.  

After active duty, the Veteran underwent a service examination for the Reserves in November 1984 that again showed that the Veteran's ears were clinically evaluated as normal.  A hearing test showed pure tone thresholds, in decibels, as follows: 

HERTZ


500
1000
2000
3000
4000
Right 
10
0
0 
20
10
Left
10
10
0
0
0

Following that examination, the first post service medical evidence of record documenting bilateral hearing loss is an August 2001 employer hearing test done in accordance with the Occupational Safety and Health Administration (OSHA).  This document shows that a hearing test performed in February 1995 showed pure tone thresholds, in decibels, as follows: 

HERTZ


500
1000
2000
3000
4000
Right 
10
15
30
35
40
Left
10
5
35
30
35

Given that the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was 26 decibels or greater, the Veteran met the disability requirement for bilateral hearing loss for VA purposes as of August 2001 pursuant to 38 C.F.R. § 3.385.  

Follow up private treatment records continued to document bilateral sensorineural hearing loss with worsening of the Veteran's hearing.  Importantly, a February 2002 private evaluation shows that the Veteran reported loud noise exposure for four years in the military due to field artillery as well as occupational noise exposure for eight years.  The examiner observed that the Veteran's hearing loss was noise induced, but did not offer an etiological opinion.  A May 2005 private record shows that the Veteran reported a history of military gunfire exposure.  Additional private treatment records continue to show treatment for the Veteran's hearing loss.  

VA treatment records also document treatment for the Veteran's hearing loss.  Importantly, a January 2008 statement from J.F.J.R., a nurse practitioner who treated the Veteran at the VA, opined that the Veteran's hearing loss was related to his activity in service in the artillery.  The nurse practitioner was convinced that the Veteran deserved service connection.  The Veteran also testified that in 2009, another VA physician, T.K. also provided an opinion related his hearing loss to service.  However, although treatment records are included for this provider, despite a request in the prior remand, there does not appear to be such opinion of record.  

The claims file also includes Social Security Administration (SSA) disability benefit records.  These records simply show that while the filed a claim for disability benefits due to his bilateral hearing loss, it was denied.  

The Veteran was afforded a VA examination in January 2008.  The claims file was reviewed.  The Veteran reported essentially the same noise exposure as previously described.  The examiner observed a normal audiogram dated in 1984 after separation.  The hearing test showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
45
60
65
70
70
Left
45
75
75
75
75

Speech recognition was too unreliable to score as the Veteran was reluctant to guess and would not respond unless sure he was correct.  The impression was moderately severe to severe sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss was not caused by or result of military noise exposure and tinnitus was less likely as not related to military noise.  The examiner reasoned that the Veteran's hearing was normal two years post separation and noise does not cause a delayed onset hearing loss.  With respect to tinnitus, she noted that the Veteran only had a vague description of periodic ringing.  She further observed that the Veteran had significant civilian noise exposure and a positive family history of hearing loss.

Subsequently, the Veteran submitted a September 2009 treatment record from Dr. C.D.R., the Veteran's private physician, wherein Dr. C.D.R. noted that the Veteran had tinnitus and bilateral hearing loss.  Dr. C.D.R. also stated that the Veteran had "nerve hearing losses, as likely as not caused by his exposure to loud noise in his service with the field artillery."

In its prior remand, the Board determined that the January 2008 VA examination was inadequate because it was unclear the basis of the examiner's assertions of significant civilian noise exposure and the examiner also did not provide a sufficient rationale for her opinion with respect to the Veteran's tinnitus.  As such, the Board remanded the case for another VA examination.  

On remand, the Veteran was afforded an additional VA audiological examination in March 2011.  The claims file was again reviewed.  The Veteran again reported artillery exposure while in service.  He also reported occupational noise exposure consisting of operating machines and driving a forklift.  However, the Veteran reported that OSHA required him to wear hearing protection.  The hearing test showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
30
65
70
65
65
Left
45
75
70
75
70

Again, speech test results were inconsistent and, in turn, not adequate for rating purposes.  The diagnosis was mild to severe sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear.  The VA examiner noted that there was improvement in high frequency hearing from entrance to two years after separation with the exception of a shift of 15 decibels at 3000 Hertz.  However, the examiner indicated that an opinion could not be given without resorting to mere speculation.  She continued that there was no data confirming or denying hearing ability at separation or within one year of discharge.  She again reiterated the shift two years after separation, but indicated it was unlikely that noise exposure would cause a decrease in hearing at one frequency in one ear while hearing improved at other frequencies in both ears.  Hearing was clinically normal two years after service and research did not support the amount of hearing decrease between that examination and today being due to noise exposure experienced prior to normal results.  Research does not support late onset hearing loss from noise exposure.  She also indicated that tinnitus was unlikely due to military noise exposure if there was no hearing loss from noise exposure during the military.  She then indicated that the Veteran reported OSHA audiometric evaluations annually while employed and stated that review of those test results would be beneficial in determining onset of hearing loss.  

Unfortunately, this opinion also appears to be inadequate.  In this regard, although she indicated that she had reviewed the claims file, the examiner stated that review of the OSHA evaluations would be helpful.  However, as previously noted, these evaluations dated back to 1995 are of record.  Moreover, although her rationale indicates that hearing loss was not related to service, she stated that she could not give an opinion without resorting to speculation.  The United States Court of Appeals for Veterans Claims' (Court) has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  Thus, as the VA examiner did not fully explain why she was unable to render an opinion without resorting to speculation and appeared to indicate that certain evidence already in the claims file would be helpful, the examination report must be found inadequate.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Importantly, subsequent to the VA examination, the Veteran submitted a November 2011 opinion from another VA medical doctor, G.C., that provided that it was at least as likely as not that the Veteran's hearing loss occurred as a result of noise exposure from artillery during his time in service. 

Initially, the Board accepts that the medical evidence of record shows that the Veteran meets the requirements of 38 C.F.R. § 3.385 for hearing loss disability.  However, with respect to whether the Veteran's hearing is related to his in-service noise exposure, the Board is presented with conflicting evidence that is essentially in a state of equipoise as to the medical conclusions to be drawn.  In such situations, a decision favorable to the appellant is mandated by 38 U.S.C.A. § 5107(b).  Thus, service connection is warranted for bilateral hearing loss.  

In this regard, the record shows that the Veteran was exposed to a high level of noise while in service.  Further, three medical opinions, two from the Veteran's VA physicians and one from a private doctor, all related the Veteran's hearing loss to his in-service noise exposure.  Although these opinions do not provide any sort of rationale, all of the examiners were aware of the Veteran's history, contentions, and his current disability.  The Board also observes that another private examiner did find that the Veteran's hearing loss was noise induced.  

Although the January 2008 and March 2011 VA examiners found that the Veteran's hearing loss was not related to service, the Board has determined that these opinions are insufficient because they do not provide an adequate rationale or appear to consider all the relevant evidence of record. 
 
Moreover, the Veteran has also consistently reported that he has had ongoing hearing problems and tinnitus since service.  His wife has also reported noticing that the Veteran has exhibited hearing problems since his discharge from service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, there is evidence of continuity of symptoms since service.  See Walker, (cited above).  

Moreover, it also appears that the Veteran's tinnitus has been related to hearing loss as indicated in the most recent March 2011 VA examination.  Further, although hearing loss and tinnitus are separate disabilities, medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of the associated hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 178 (Anthony S. Fauci et al. eds., 14th ed. 1998).  As such, given the lay evidence of tinnitus since service and the finding that hearing loss is related to service, service connection is also warranted for tinnitus. 

In sum, based on the analysis above, given the evidence of noise exposure in service, medical evidence of current bilateral hearing loss in accordance with VA regulations, and two VA medical opinions as well as a private medical opinion finding that the Veteran's current hearing loss is related to service as well as lay evidence of pertinent symptomatology, the Board finds that when resolving the benefit of the doubt in favor of the Veteran, service connection for bilateral hearing loss and tinnitus is warranted.  Again, the Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran are being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in November 2007, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


